Citation Nr: 0020582	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  94 - 21 995	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

Entitlement to service connection for a chronic lung 
disability, claimed as residual to mustard gas exposure.

Entitlement to service connection for chronic conjunctivitis, 
claimed as residual to mustard gas exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
January 1946, including service from March 1945 to December 
1945 in the Asiatic-Pacific theater.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1993 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa.

This case was previously before the Board in November 1996, 
and was Remanded to the RO for further development of the 
evidence.  The requested development found necessary at that 
time has been satisfactorily completed, and the case has been 
returned to the Board for further appellate consideration.  

During the course of development of the veteran's claims, he 
was informed by RO letters of the requirements for 
establishing well-grounded claims for disability resulting 
from exposure to tear gas, chlorine, and smoke during active 
service, and for disability caused by the use of tobacco 
products during service, including postservice nicotine 
dependence.  Those letters further informed the veteran of 
the evidence needed to establish well-grounded claims for 
such disabilities.  The veteran failed to respond to the RO 
letters, and those matters are not currently in appellate 
status.  The Board limits its consideration herein to the 
issues identified on the title page of this decision.  

The record shows that the veteran has been diagnosed with 
corneal opacities (bilateral cataracts), one of the 
conditions which is presumptively service-connected in 
veterans with full-body exposure to mustard gas.  38 C.F.R. 
§ 3.316(a)(1) (1999).  The RO should provide an application 
(VA Form 21-526) for the veteran's use in claiming service 
connection for bilateral corneal opacities as residual to 
mustard gas exposure.  Should the RO ultimately establish 
that the veteran underwent full-body exposure to mustard gas, 
the issue of service connection for the veteran's bilateral 
cataracts as residual to mustard gas exposure must be 
adjudicated on the merits.  


FINDINGS OF FACT

1.  The claim for service connection for chronic 
conjunctivitis as residual to mustard gas exposure is not 
plausible because the veteran has not submitted evidence 
showing that he currently has that disability by medical 
diagnosis.  

2.  The claim for a chronic lung disability, claimed as 
residual to mustard gas exposure, is plausible because the 
veteran has submitted evidence that he has a condition 
recognized as related to exposure to mustard gas in  
38 C.F.R. § 3.316(a)(1-3), and lay testimony of full-body 
exposure to mustard gas during active service.  


CONCLUSIONS OF LAW

1.  The claim for service connection for chronic 
conjunctivitis as residual to mustard gas exposure is not 
well-grounded.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991);  .  
Brammer v. Derwinski,  3 Vet. App. 223, 225 (1992);  Caluza 
v. Brown,  7 Vet. App. 498 (1995), affirmed per curiam,  78 
F.3d 604 (Fed. Cir. 1996). 

2.  The claim for service connection for a chronic lung 
disability as residual to mustard gas exposure is well 
grounded.  38 U.S.C.A. § 1110, 5107(a) (West 1991);  
38 C.F.R. § 3.316(a)(2) (1999);  Pearlman v. West,  11 Vet. 
App. 443, 447 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim Not Well-Grounded

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of a well-grounded claim of 
entitlement to service connection for chronic conjunctivitis 
as residual to mustard gas exposure.  If he has not, his 
appeal must fail, and VA is not obligated to assist him in 
the development of the claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Appeals for Veterans 
Claims (Court) has defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski,  1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown,  5 Vet. App. 91, 
93 (1993).  For the reasons set forth below, the Board finds 
that the veteran has not met his burden of submitting 
evidence to support a belief that his claim of entitlement to 
service connection for chronic conjunctivitis is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991);  see Grottveit, 
5 Vet. App. at 93;  Tirpak v. Derwinski,  2 Vet. App. 609 
(1992);  Murphy, 1 Vet. App. at 80.

The veteran's service medical records are silent for 
complaint, treatment, findings, or diagnosis of 
conjunctivitis during active service.  His service medical 
records show that the veteran's eyes were normal at the time 
of his service entrance and service separation examinations, 
and his visual acuity was 20/20, bilaterally, on both 
occasions.  The first evidence on conjunctivitis is dated in 
May 1951 and shows that the veteran was seen on a single 
occasion after sustaining an injury to the left eye the 
previous day, with no loss of vision.  The diagnosis was 
conjunctivitis, left eye; and contusion, left eye.  The 
record is silent thereafter for any evidence of 
conjunctivitis in the veteran.  There has been no subsequent 
or current clinical demonstration or diagnosis of 
conjunctivitis in the veteran.  

A threshold requirement for the grant of service connection 
for a disability is that the disability claimed must be shown 
to be present.  38 U.S.C.A. § 1110, 1131 (West 1991).  The 
Court has interpreted the requirement of current disability 
thus:

Congress specifically limits entitlement 
to service connected disease or injury to 
cases where such incidents have resulted 
in a disability.  See  38 U.S.C.A. 
§§ 1110, 1131(West 1991).  In the absence 
of proof of a present disability there 
can be no valid claim.  Brammer v. 
Derwinski,  3 Vet. App. 223, 225 (1992).  

In the instant appeal, there has been no demonstration, 
diagnosis, or other showing that the claimant has 
conjunctivitis, chronic or otherwise.  While the veteran's 
assertions must generally be regarded as credible for 
purposes of determining whether a well-grounded claim has 
been submitted, the Court has held that a lay person, such as 
the veteran, is not competent to offer evidence that requires 
medical knowledge, such as the diagnosis or cause of a 
disability.  See Grottveit, at 93;  Espiritu v. Derwinski,  2 
Vet. App. 492, 495 (1992).  The appellant cannot meet his 
initial burden of presenting a well-grounded claim by relying 
upon his own opinions as to medical matters.  Clarkson v. 
Brown,  4 Vet. App. 565 (1993);  Grottveit, at 93.  

In addition, in order to establish a well-grounded claim, 
there must be (1) competent evidence of a current disability 
in the form of a medical diagnosis; as well as (2) evidence 
of incurrence or aggravation of a disease or injury in 
service in the form of lay or medical evidence; together with 
(3) evidence of a nexus between the inservice injury or 
disease and the current disability in the form of medical 
evidence.  Caluza v. Brown,  7 Vet. App. 498 (1995), affirmed 
per curiam,  78 F.3d 604 (Fed. Cir. 1996);  Rabideau v. 
Derwinski,  2 Vet. App. 141, 144 (1992).  In this case, the 
requirement of item (1) is not satisfied because there has 
been no current demonstration or other showing of 
conjunctivitis in the veteran in the form of a medical 
diagnosis.  Thus, the veteran has not established that he has 
a current eye disability diagnosed as conjunctivitis.  

The requirements of item (2) that evidence be submitted of 
incurrence or aggravation of the claimed disease or injury in 
service in the form of lay or medical evidence are not met 
because conjunctivitis was not shown during active service or 
on service separation examination, and the veteran has not 
alleged that conjunctivitis was present during active 
service.  Rather, the sole evidence of conjunctivitis of the 
left eye, together with a contusion of the left eye, was 
shown on a single occasion in May 1951, and not subsequently 
or currently.  Further, the veteran has not met the 
requirements of item (3) because he has failed to submit 
competent medical evidence establishing the clinical presence 
of conjunctivitis and linking that condition to inservice 
trauma and pathology.  

While claims for service connection involving exposure to 
specified vesicant (blistering) agents are considered under a 
relaxed burden of establishing a well-grounded claim (See 
Pearlman v. West,  11 Vet. App. 443(1998)), a claimant is in 
all cases required to provide competent evidence of a current 
disability in the form of a medical diagnosis, which the 
veteran has failed to do.  Brammer,  3 Vet. App. at 225;  
Caluza,  7 Vet. App. at 506.  As noted, the appellant cannot 
meet his initial burden of presenting a well-grounded claim 
by relying upon his own opinions as to medical matters.  
Clarkson v. Brown,  4 Vet. App. 565 (1993);  Grottveit, at 
93.

In the absence of evidence of a well-grounded claim for 
service connection for chronic conjunctivitis on a direct 
basis or presumptively as residual to mustard gas exposure, 
that claim must be denied.  The Board notes that the veteran 
may establish a well-grounded claim for service connection 
for chronic conjunctivitis by submitting competent evidence 
that he currently has that disability in the form of a 
medical diagnosis, together with lay evidence of inservice 
exposure to a vesicant agent as shown under  38 C.F.R. 
§ 3.316(a)(1) (1999).  Service connection may also be 
established on a direct basis by submitting evidence of 
inservice findings or diagnosis of conjunctivitis, medical 
evidence establishing a nexus or evidence of continuity of 
symptomatology, and current evidence of that disability in 
the form of a medical diagnosis.  

Well-Grounded Claim

The Board finds that the appellant's claim for service 
connection for a chronic lung disability, including chronic 
bronchitis, emphysema, asthma, and chronic obstructive 
pulmonary disease, as residual to mustard gas exposure is 
plausible and is thus "well grounded" within the meaning of  
38 U.S.C.A. §  5107(a) (West 1991).  As noted, claims for 
service connection involving exposure to specified vesicant 
agents are considered under a relaxed burden of establishing 
a well-grounded claim.  Pearlman v. West,  11 Vet. App. 443, 
447 (1998).  Further, a veteran is competent to report 
exposure to mustard gas.  Id.  In claims involving full-body 
exposure to specified vesicant agents, a well-grounded claim 
is presented when the veteran has established (1) full-body 
exposure, (2) to a specified vesicant agent, (3) during 
active military service, and (4) has subsequently developed 
the specified conditions as set forth under  38 C.F.R. 
§ 3.316 (1999).  Pearlman, at 447.  For purposes of 
submitting a well-grounded claim relating to exposure to 
mustard gas under  38 C.F.R. § 3.316, the Board must assume 
that the veteran's lay testimony of exposure is true.  Id.  
See also  King v. Brown,  5 Vet. App. 19 (1993).  

The claim for a chronic lung disability, including chronic 
bronchitis, emphysema, asthma, and chronic obstructive 
pulmonary disease, claimed as residual to mustard gas 
exposure, is well grounded because the veteran has submitted 
evidence in the form of medical diagnoses that he currently 
has one or more pulmonary disabilities recognized as related 
to exposure to mustard gas under  38 C.F.R. § 3.316(a)(1-3), 
and lay testimony of full-body exposure to mustard gas during 
active service.  Based upon the foregoing, the Board 
concludes that the claim for service connection for chronic 
lung disability, as specified, claimed as residual to mustard 
gas exposure, is well grounded.  


ORDER

Evidence of a well-grounded claim for service connection for 
chronic conjunctivitis as residual to mustard gas exposure 
not having been submitted, that claim is denied.


REMAND

As the veteran's claim for service connection for chronic 
lung disability, including chronic bronchitis, emphysema, 
asthma, and chronic obstructive pulmonary disease, as 
residual to mustard gas exposure is well-grounded, he is 
entitled to assistance in developing evidence to support that 
claim.  Epps v. Gober,  126 F.3d 1464, 1468, 1468 (Fed.Cir. 
1997), cert. denied, __ U.S.__, 118 S.Ct. 2348, 141 L.Ed.2d 
718 (1997).  As, noted, this case was previously before the 
Board in November 1996, and was Remanded to the RO for 
further development of the evidence.  The requested 
development found necessary at that time has been 
satisfactorily completed, and the case has been returned to 
the Board for further appellate consideration.  

Since the earlier Remand, however, additional evidence has 
been submitted with respect to the appellant's claimed 
exposure to mustard gas during active service.  Although the 
RO has properly developed the evidence with respect to the 
veteran's claimed mustard gas exposures at Camp Livingston, 
Louisiana, and at Esler Field, Louisiana, between June 1942 
and March 1945, the veteran has recently submitted sworn 
testimony in which he relates that he was exposed several 
times to mustard gas in a test or training chamber while 
serving in New Guinea during World War II.  

The veteran's WD AGO 53-55 shows that the veteran was sent 
overseas in March 1945, and that he served in the Asiatic-
Pacific theater until December 1945, receiving the 
Philippines Liberation medal.  His WD AGO 100 shows that he 
served with the 404th Signal Service Company, including 
participation in the Luzon (Philippines) Campaign.  Thus, the 
veteran's assertion that he was exposed to mustard gas 
testing in New Guinea is confirmed to the extent that service 
department evidence establishes his presence in that area 
during the time period indicated.  The Board finds that the 
veteran is entitled to assistance in developing evidence to 
support his claim, and that no attempt has been made to 
obtain records from the service department that might confirm 
or tend to confirm his mustard gas exposure during his 
service in the Asiatic-Pacific theater during WW II.  

The Board finds that further action by the RO is required to 
obtain additional information from the veteran concerning the 
two or three additional exposures to mustard gas reported in 
his June 1999 deposition [See Deposition, page 8, lls. 6-8].  
To that end, the RO should ask the veteran to provide all 
additional details that he can recollect concerning those 
overseas exposures, including the dates, the unit to which he 
was assigned at the time, the unit which conducted the 
mustard gas tests or training, if different from his own, and 
information identifying the units tested and the number of 
individuals tested from his own unit, if possible.  For 
purposes of development, the record shows that the veteran 
served overseas with 404th Signal Service Company (Aviation).  
However, if the veteran was temporarily assigned to any other 
units during the period in which the gas training or testing 
occurred, he should identify such unit.  The veteran should 
be informed that failure to provide the requested evidence 
might adversely affect the resolution of his claim.  

Upon receipt of the additional information requested, the RO 
should then ask the Commander, U.S. Army Chemical and 
Biological Defense Agency, Aberdeen Proving Ground, Maryland, 
to verify the veteran's participation in chemical testing or 
training while attached to the 404th Signal Service Company 
(Aviation) in new Guinea from March to December 1945.  All 
available identifying evidence or information should be 
provided that office with the RO's first request.  

Further, the RO should ask the United States Armed Services 
Center for Research of Unit Records (USASCRUR) to attempt to 
verify chemical testing or training involving the 404th 
Signal Service Company (Aviation) in preparation for going 
overseas or while stationed in the Asiatic-Pacific theater 
during WW II, particularly during the period from March 
through December 1945.  The RO should further ask that 
USASCRUR provide copies of any unit histories, action 
reports, chronological records, and all available training 
records or schedules pertaining to the 404th Signal Service 
Company (Aviation), to include gas mask training or gas 
testing of that unit while preparing for, supporting, or 
participating in the Luzon campaign.  All available 
identifying evidence and information should be provided 
USASCRUR with the RO's first request.  

In addition, the Board notes that the record contains 
allegations by various individuals that the veteran's service 
medical records are missing or incomplete, or that those 
records were destroyed in a 1973 fire at the National 
Personnel Records Center (NPRC).  In fact, the veteran's 
service medical and dental records were received at the VARO, 
Des Moines, Iowa, in April 1952, appear to be complete and 
comprehensive, and reflect the veteran's medical condition 
and treatment from the time of his service entrance 
examination in February 1942 to service separation 
examination in January 1946.  Assertions that the veteran's 
service medical records are incomplete or missing are 
factually without foundation.  Contrary to the allegation 
that the veteran was informed in May 1993 that his service 
medical records were destroyed in a 1973 fire at the NPRC, 
the Board notes that those records were never located at that 
facility, but have continuously been in the possession of VA 
since April 1952.  Further, the May 1993 report from NPRC 
stated that the veteran's dental records and physical 
examinations could not be reconstructed, not that such 
records had been destroyed.  The appellant may obtain a 
complete copy of his service medical and dental records upon 
request.  

The veteran has submitted a December 1993 letter from Dr. 
Joel Wells, DO (Wayne Family Medical Center), in which he 
states that, based upon the veteran's history, he found the 
degree of the veteran's COPD surprising in view of his report 
of his pipe-smoking history, and indicated that it was 
plausible that the veteran suffered lung damage from mustard 
gas in service and that such might be a factor in his COPD.  
Further, he stated that while is was "virtually impossible" 
to tell how much the mustard gas was a factor, the veteran 
had worse COPD by comparison to males of similar age and 
background with the same smoking history who had not been 
exposed to mustard gas.  The Board notes that, apart from the 
reference to the veteran's report of his pipe-smoking 
history, Dr. Wells appears not to have taken into 
consideration the veteran's documented 80-pack-year cigarette 
smoking history.  The record shows that during a VA 
hospitalization of the veteran in October 1984, he was noted 
to be a retired farmer with heavy exposure to grain dust and 
a greater than 60-pack-year smoking history, while records 
from Mercy Hospital Medical Center in June 1988 show that the 
veteran had an 80-pack-year smoking history.  Records from 
Wayne County Hospital show that the veteran was a heavy 
smoker for 35-40 years, while treatment notes from Wayne 
Family Medical Center cite the veteran's long smoking 
history.  

The RO should ask Dr. Wells to clarify his December 1993 
statement regarding the veteran's history, to include the 
source of his belief that the veteran has a history of 
mustard gas exposure, and the date he obtained that history.  
In addition, Dr. Wells should be asked to state whether his 
opinion, and his comparison of the veteran's findings to that 
of others of similar age and background, takes into 
consideration the veteran's documented 80-pack-year cigarette 
smoking history and his heavy exposure to grain dust while a 
farmer.  

The appellant is hereby informed that he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Quarles v. Derwinski,  3 Vet. App. 129 (1992);  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is Remanded to the RO for the following actions:

1.  The RO should provide an application 
(VA Form 21-526) for the veteran's use in 
claiming service connection for bilateral 
corneal opacities as residual to mustard 
gas exposure.  

2.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all VA 
or private health care providers from 
whom he has received treatment for his 
lung disabilities, and who have not 
provided copies of his treatment records.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all pertinent records 
identified by the veteran that have not 
been previously secured.  

3.  The RO should ask the veteran to 
provide additional details concerning the 
additional overseas exposures to mustard 
gas reported in his June 1999 deposition 
[See Deposition, page 8, lls. 6-8], 
including the dates, the unit to which he 
was assigned, including temporary 
assignments or details, during the period 
in which the gas training or testing 
occurred, the unit which conducted the 
mustard gas tests or training, if 
different from his own, and information 
identifying the units tested and the 
number of individuals tested from his own 
unit, if possible.  The veteran should be 
informed that failure to provide the 
requested evidence might adversely affect 
the resolution of his claim.  

4.  Upon receipt of the additional 
information requested, the RO should then 
ask the Commander, U.S. Army Chemical and 
Biological Defense Agency, Aberdeen 
Proving Ground, Maryland, to verify the 
veteran's participation in chemical 
testing or training while attached to the 
404th Signal Service Company (Aviation) 
from March to December 1945.  All 
available identifying evidence should be 
provided with the RO's first request.  

5.  Further, the RO should ask the United 
States Armed Services Center for Research 
of Unit Records (USASCRUR) to attempt to 
verify chemical testing or training 
involving the 404th Signal Service 
Company (Aviation) in preparation for 
going overseas or while stationed in the 
Asiatic-Pacific theater during WW II, 
particularly while stationed in New 
Guinea during the period from March 
through December 1945.  The RO should 
further ask that USASCRUR provide copies 
of any unit histories, action reports, 
chronological records, and all available 
training records or schedules pertaining 
to the 404th Signal Service Company 
(Aviation), to include gas mask training 
or gas testing of that unit while 
preparing or participating in the Luzon 
campaign.  All available identifying 
evidence should be provided USASCRUR with 
the RO's first request.  

6.  The RO should ask Dr. Wells (Wayne 
Family Medical Center) to clarify his 
December 1993 statement regarding the 
veteran's history, to include the source 
of his belief that the veteran has a 
history of mustard gas exposure, and the 
date he obtained that history.  In 
addition, Dr. Wells should be asked to 
state whether his opinion, and his 
comparison of the veteran's findings to 
those of others of similar age and 
background, takes into consideration the 
veteran's documented 80-pack-year 
cigarette smoking history and his heavy 
exposure to grain dust while a farmer.  

7.  Following completion of the 
foregoing, the RO must review the claims 
folders and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be implemented 
prior to returning the case to the Board.  

8.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Quarles v. 
Derwinski,  3 Vet. App. 129 (1992);  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

9.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issue of entitlement to 
service connection for a chronic lung 
disability, including chronic bronchitis, 
emphysema, asthma, and chronic 
obstructive pulmonary disease, as 
residual to mustard gas exposure, in 
light of the additional evidence 
obtained.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case, including all 
applicable law and regulations, and the appellant and his 
representative should be provided an opportunity to respond.  
The appellant should be advised of the requirements to 
initiate and perfect an appeal on any issue addressed in the 
Supplemental Statement of the Case which is not currently on 
appeal.  The case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this claim.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals


 



